Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
This application contains claims directed to the following patentably distinct species:
I. Figures 1-9
II. Figure 10
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as the added feature of the rope connecting to the main bar at one end and a weight at the other. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention (Species I) as no claims were presented to Species II, this invention has been constructively elected by 

Claim 21 has been withdrawn.
Claims 1-20 have been examined.


Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
Applicant argues:
Kanelos teaches away from the limitation “a diameter of the collar of the main bar is larger than a diameter of the elongated tubular shaft of the main bar” as required by claim 1, (emphasis added). The Examiner contended that “a main bar (28)”’, page 7, line 4, Office Action of January 13, 2021, (hereafter “Office Action”). Kanelos recites “end couplers 26 and 28”, column 3, line 58. Item 28 of Kanelos is a coupler instead of a main bar as contended by the Examiner. Coupler 28 of Kanelos does not have a collar. A diameter of the center portion of the coupler 28 of Kanelos is smaller than a diameter of the end portion of the coupler 28 of Kanelos.

Examiner respectfully disagrees.  As shown and clarified in the Examiner’s Figure below, item 28 of Kanelos clearly has a collar that has a diameter larger than that of the tubular shaft of the main bar and therefore meets the claim language as instantly presented.

Examiner’s Figure (from Fig 1A)
[AltContent: textbox (Elongated tubular shaft)][AltContent: textbox (Collar)]
    PNG
    media_image1.png
    55
    40
    media_image1.png
    Greyscale



Walker recites that "the second bar section 116 may instead reinforced and sized and configured to be a bit wider so as to fit within an opening 130 of a weight disc(s) 126", paragraph [0052], lines 5-9. Weight disc(s) 126 of Kanelos are attached by press-fit instead of threads. Kanelos in view of Venables and further in view of Walker fails to teach the limitation "a central, threaded bore" as required by claim 3. Therefore, claim 3 is in condition for allowance.

Examiner respectfully disagrees.  Walker teaches multiple embodiments of the hammer head and its connection to the handle.  The embodiment of Figure 5 (supported in paragraph 56 of the specification) that the hammer head has a threaded attachment (216) to the handle and therefore teaches that a hammer head can be attached to a bar via a threaded connection as set forth in the instant claim language.

Applicant finally argues:
Kanelos in view of Venables fails to teach the limitation "a transverse bore for receiving the main bar". Kanelos recites that "couplers 26 and 28 can be one-half-inch standard steel pipe couplings", column 3, lines 61-62, (emphasis added). First of all, deep groove 14 of Venables is not a bore. Secondly, the coupler 28 of Kanelos is too small to fit into the deep groove 14 of Venables. The coupler 28 of Kanelos will fall out of the deep groove 14 of Venables.

Examiner respectfully disagrees and reminds applicant that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent .


Drawings
The drawings were received on 4/12/2021.  These drawings are not acceptable.
The drawings are objected to because the drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced 
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanelos (US Patent 8,047,974).

As to Claim 1, Kanelos discloses a versatile weight bar assembly comprising:
	a main bar (28) comprising
an elongated tubular shaft having a pair of opposing, internally threaded ends (Fig 1A) and
a collar (See Examiner’s Figure below);
	an extension bar (16 or 24) connecting to the main bar (28), and
	a weight (40) attached to the main bar or the extension bar;
	wherein a diameter of the collar of the main bar is larger than a diameter of the elongated tubular shaft of the main bar (See Examiner’s Figure below).

Examiner’s Figure (from Fig 1A)
[AltContent: textbox (Second exposed portion)]

[AltContent: textbox (First exposed portion)][AltContent: textbox (Elongated tubular shaft)][AltContent: textbox (Collar)]
    PNG
    media_image1.png
    55
    40
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
Claims 2, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanelos in view of Sauter (DE 20 2017 003 916 U1).

As to Claim 2, Kanelos discloses the versatile weight bar assembly according to claim 1 wherein said extension bar comprises:
a bar (24) comprising 
an externally threaded post at a first end (Fig 1A) and 
a cap (36) covering the second end (Figs 1A-1B). 
However, Kanelos does not explicitly disclose the bar comprising an internally threaded second end and the cap being threaded thereto.  Examiner notes that Kanelos discloses that the cap is ‘attached to’ said end and that the bar (24) can be fillable (i.e. is hollow) to provide additional weight.  
Sauter teaches a similar fitness device comprising a pole having a similar bar (6) which is hollow, threaded, and is also fillable to act as a weight and has a cap (1) which is threaded into the bar to cover the end of the bar.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cap covering the second end of Kanelos to have a threaded connection as taught by Sauter to securely and positively secure the cap to the fitness bar. 

As to Claim 7, Kanelos discloses the versatile weight bar assembly according to claim 1, wherein the weight is a slidable weight disc (4) directly attached to the main bar by a clamp (34; Fig 1B).

As to Claim 9, Kanelos discloses the versatile weight bar assembly according to claim 7 further comprising an additional extension bar; 

wherein a second end of the pair of internally threaded ends of the elongated tubular shaft of the main bar is directly attached to the additional extension bar (16).

As to Claim 10, Kanelos discloses the versatile weight bar assembly according to claim 1, wherein the weight is attached to the extension bar (Fig 1B).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanelos in view of Sauter as applied to claims 2, 7, 9, and 10 above, and further in view of Walker (US Patent Application Publication 2014/0051554)
Kanelos and Sauter disclose the versatile weight bar significantly as claimed wherein a variety of weights can be attached to the bar assembly (Col 5, Lines 13-21), but does not explicitly disclose a hammer head attachment comprising a weighted cylinder comprising a central, threaded bore for coupling with the externally threaded post of the extension bar.
Walker teaches a similar weight bar assembly (Fig 5) having a weighted cylinder comprising a central threaded bore (248) for coupling with a threaded post (246) of an exercise bar (214; Par. 0056-0057) and a hammer head attachment (114) that are attachable to increase the functionality of the weight bar assembly by not only allowing additional weights to be attached thereto but increasing the variety of exercises that can be performed by a user.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the weight bar assembly of Kanelos to include a hammer head as taught by Walker to increase the functionality of the weight bar assembly to include exercising based on hammer motion (Par. 0011).
4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanelos (US Patent 8,047,974) in view of Venables (US Patent 2,114,790).
Kanelos discloses the assembly significantly as claimed, but does not disclose wherein the weight is a foot attachment comprising a sole foot attachment, a strap attached to the sole foot attachment, and a transverse bore for receiving the main bar.
Venables teaches a foot attachment assembly (Fig 1) that is configured to connect to a weight bar assembly (Fig 4) and comprises a strap (22/20) and a transverse bore (14) for receiving the weight bar to allow the attachment to be quickly and easily secured to a user’s for thus providing means for developing certain muscles that might otherwise not be exercised (Page 1, Lines 7-21).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a foot attachment as taught by Venables to increase the functionality of the weight bar assembly by providing a means for developing leg muscles in concert with the weight bar and associated weight attached thereto.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanelos in view Walker (US Patent Application Publication 2014/0051554)
Kanelos discloses the versatile weight bar significantly as claimed wherein a variety of weights can be attached to the bar assembly (Col 5, Lines 13-21), but does not explicitly disclose the weight being a hammer head attachment.
Walker teaches a similar weight bar assembly (Fig 5) having a weighted cylinder comprising a central threaded bore (248) for coupling with a threaded post (246) of an exercise bar (214; Par. 0056-0057) and a hammer head attachment (114) that are attachable to increase the functionality of the weight bar assembly by not only allowing additional weights to be attached thereto but increasing the .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanelos in view of Davies, III (US Patent Application Publication 20150231441).
Kanelos discloses the versatile weight bar assembly significantly as claimed, but does not disclose wherein the clamp comprises a cup-shaped housing comprising a central aperture, a pair of spring-biased gripping members extending into the central aperture, and a pair of buttons operatively to retract the pair of spring-biased gripping members.
Davies, III teaches a similar barbell clamp assembly (Figs 14A-18B) having a cup-shaped housing comprising a central aperture (Fig 14A), a pair of spring-biased (1418) gripping members (1413) extending into the central aperture (Fig 15), and a pair of buttons (1411,1411’) operatively lock and unlock the collar mechanism with respect to the barbell to which it is attached (Examiner notes that the definition of button according to Vocabulary.com is “a device that when pressed will release part of a mechanism”.  Therefore Examiner considers members 1411 and 1411’ to be buttons in the broadest reasonable interpretation of the term).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the clamp as taught by Kanelos to have the spring biased features as taught by Davies, III to allow simple and effective locking and unlocking of the clamp against a weight placed on the assembly. 


s 6, 11, 12, 16, and 19-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Kanelos or in the alternative under 35 U.S.C. 103 as being unpatentable over Kanelos.

As to Claims 6 and 11, Kanelos discloses a versatile weight bar assembly wherein the extension bar (24) is shorter than the main bar (Examiner notes that one of ordinary skill in the art could construe the main bar to comprise all of elements 12, 14, 16, 18, 20, 22, and 28 coupled together).  
However, for the sake of argument that one of ordinary skill would not construe the main bar as such (a statement to which examiner does not admit), although silent on the dimension, Kanelos does not disclose any structural or functional significance as to the length of the various bar/coupler/end segments.  Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Through routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art to modify the various segments of Kanelos to have different lengths (e.g. the extension bar being shorter than the main bar) as the reference does not disclose any structural or functional significance as to the length of the various bar/coupler/end segments as this is merely a change in size producing expected and predictable results.  
	
As to Claim 12, Kanelos discloses the versatile weight bar assembly according to claim 11, wherein the main bar (28) further comprises a collar; and wherein a diameter of the collar of the main bar is larger than a diameter of the elongated tubular shaft of the main bar (Fig 1B).

As to Claim 16, Kanelos discloses the versatile weight bar assembly according to claim 11, wherein the weight is a slidable weight disc (40) directly attached to the main bar by a clamp (34).



As to Claim 20, Kanelos discloses the versatile weight bar assembly according to claim 11, wherein the main bar further comprises a collar dividing the elongated tubular shaft into a first exposed portion; and 
a second exposed portion opposite the first exposed portion; 
wherein the first exposed portion of the elongated tubular shaft is longer than the second exposed portion of the elongated tubular shaft (see Examiner’s Figure above).


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanelos in view of Walker (US Patent Application Publication 2014/0051554)
Kanelos disclose the versatile weight bar significantly as claimed wherein a variety of weights can be attached to the bar assembly (Col 5, Lines 13-21), but does not explicitly disclose a hammer head attachment comprising a weighted cylinder comprising a central, threaded bore for coupling with the externally threaded post of the extension bar.
Walker teaches a similar weight bar assembly (Fig 5) having a weighted cylinder comprising a central threaded bore (248) for coupling with a threaded post (246) of an exercise bar (214; Par. 0056-0057) and a hammer head attachment (114) that are attachable to increase the functionality of the weight bar assembly by not only allowing additional weights to be attached thereto but increasing the variety of exercises that can be performed by a user.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the weight bar assembly of Kanelos to include a hammer head as taught by Walker to increase the functionality of the weight bar assembly to include exercising based on hammer motion (Par. 0011).
14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanelos (US Patent 8,047,974) in view of Venables (US Patent 2,114,790).
Kanelos discloses the assembly significantly as claimed, but does not disclose wherein the weight is a foot attachment comprising a sole foot attachment, a strap attached to the sole foot attachment, and a transverse bore for receiving the main bar.
Venables teaches a foot attachment assembly (Fig 1) that is configured to connect to a weight bar assembly (Fig 4) and comprises a strap (22/20) and a transverse bore (14) for receiving the weight bar to allow the attachment to be quickly and easily secured to a user’s for thus providing means for developing certain muscles that might otherwise not be exercised (Page 1, Lines 7-21).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a foot attachment as taught by Venables to increase the functionality of the weight bar assembly by providing a means for developing leg muscles in concert with the weight bar and associated weight attached thereto.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanelos in view of Davies, III (US Patent Application Publication 20150231441).
Kanelos discloses the versatile weight bar assembly significantly as claimed, but does not disclose wherein the clamp comprises a cup-shaped housing comprising a central aperture, a pair of spring-biased gripping members extending into the central aperture, and a pair of buttons operatively to retract the pair of spring-biased gripping members.
Davies, III teaches a similar barbell clamp assembly (Figs 14A-18B) having a cup-shaped housing comprising a central aperture (Fig 14A), a pair of spring-biased (1418) gripping members (1413) extending into the central aperture (Fig 15), and a pair of buttons (1411,1411’) operatively lock and 

As to Claim 18, Kanelos discloses the versatile weight bar assembly according to claim 17, further comprising 
an additional extension bar (16); 
wherein a first end of the pair of internally threaded ends of the elongated tubular shaft of the main bar is directly attached to the extension bar; and 
wherein a second end of the pair of internally threaded ends of the elongated tubular shaft of the main bar is directly attached to the additional extension bar (Fig 1B).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649      
11/17/2021